Citation Nr: 0830638	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  06-10 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a retroactive award of vocational 
rehabilitation training benefits under 38 U.S.C.A. Chapter 
31.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from November 1988 to August 
1992, from October 1993 to January 1996, and from February 
2002 to June 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 determination of the 
Vocational Rehabilitation and Counseling (VR&C) Division of 
the Denver, Colorado, Regional Office (RO) of the Department 
of Veterans Affairs (VA). 

A hearing at the RO before the undersigned was conducted in 
April 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he is entitled to retroactive 
payment of vocational rehabilitation benefits.  He argues 
that the finding of the VA Counseling Psychologist that he 
had overcome his impairment of employability due to his job 
experience and education was erroneous.  The veteran believes 
that at the time of his application for vocational 
rehabilitation benefits, he continued to experience 
impairments such that additional training was required in 
order to enable him to obtain employment in his field of 
interest, which is international human rights law. 

The decision on appeal is dated March 2006.  The veteran was 
supplied a statement of the case containing the relevant laws 
and regulations in April 2006.  

However, many of the regulations that govern entitlement to 
vocational rehabilitation benefits have been changed during 
the course of veteran's appeal.  Effective April 25, 2007, VA 
amended its regulations contained in 38 C.F.R. §§ 21.50-
21.52.  The Board notes that many of the provisions that 
define employment handicap and impairment of employment are 
found in 38 C.F.R. § 21.51.  Parts of these definitions have 
now been either revised or deleted.  This includes portions 
of the regulations that were provided to the veteran in the 
April 2006 statement of the case and used as a basis for the 
denial of his claim.  The veteran's claim has never been 
adjudicated under the new regulations.  Moreover, he has 
never been provided with a copy of these regulations. 

The Board finds that in order to protect the veteran's right 
to due process, the RO must be given an opportunity to 
adjudicate the veteran's claim under the new regulations.  
Therefore, this appeal must be returned to the RO for 
additional consideration before it can be reviewed by the 
Board. 

While the Board regrets the further delay that remand of this 
case will cause, it recognizes that due process 
considerations require such action.  Accordingly, the case is 
REMANDED for the following action:

Adjudicate the veteran's claim 
considering the new versions of 38 C.F.R. 
§§ 21.50-21.52 that became effective in 
April 2007.  Apply the version of the 
regulations that are most favorable to 
the veteran.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The supplemental statement of the case 
should contain the new version of all 
relevant regulations. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




